1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6 IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 MARIA L. VARGAS MONTES,

 8          Petitioner-Appellee,

 9 v.                                                                           NO. 31,038

10 HOWARD JOHNSON,

11          Respondent-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF LUNA COUNTY
13 Daniel Viramontes, District Judge

14 Amy C. Delaney-Hernandez
15 Deming, NM

16 for Appellee

17 Howard Johnson
18 Deming, NM

19 Pro Se Appellant

20                                 MEMORANDUM OPINION

21 VIGIL, Judge.

22          Appellant Howard Johnson appeals pro se from the district court’s ruling with

23 regard to child support and custody. [RP 51, 70] Our March 8, 2011, notice proposed
 1 to dismiss for lack of finality. Appellant did not file a memorandum in opposition to

 2 our notice. See Rule 12-210(D)(3) NMRA. For reasons set forth in our notice, we

 3 dismiss for lack of finality. See Frick v. Veazey, 116 N.M. 246, 247, 861 P.2d 287,

 4 288 (Ct. App. 1993) (stating that the “[f]ailure to file a memorandum in opposition

 5 constitutes acceptance of the disposition proposed in the calendar notice”). We lastly

 6 acknowledge Appellant’s February 15, 2011, “motion for production and pretrial

 7 matters.” Given our dismissal for lack of finality, however, we lack jurisdiction to

 8 consider the merits of Appellant’s motion. We dismiss.

 9        IT IS SO ORDERED.



10                                               _______________________________
11                                               MICHAEL E. VIGIL, Judge


12 WE CONCUR:



13 _________________________________
14 JONATHAN B. SUTIN, Judge



15 _________________________________
16 LINDA M. VANZI, Judge




                                             2